UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6496


STEVEN Z. RAST,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District   Judge.    (6:02-cr-00948-GRA-1;  7:03-cr-00429-GRA-1;
7:08-cv-70087-GRA)


Submitted:   February 11, 2010               Decided:   May 26, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Z. Rast, Appellant Pro Se. Alan Lance Crick, Assistant
United   States Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Z. Rast seeks to appeal the district court’s

order    denying     his        motion      for       reconsideration          of    the       order

denying     relief       on    his    28    U.S.C.A.          § 2255    (West       Supp.      2009)

motion. *   The order is not appealable unless a circuit justice or

judge     issues     a        certificate         of    appealability.               28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial          showing       of     the     denial      of     a

constitutional       right.”              28     U.S.C.       § 2253(c)(2)       (2006).           A

prisoner      satisfies          this          standard        by      demonstrating            that

reasonable     jurists          would       find       that    any     assessment         of     the

constitutional       claims          by    the    district       court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Rast has not

made the requisite showing.                    Accordingly, we deny a certificate

of appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



     *
       We note that the caption of the district court’s order
lists only Case No. 7:03-cr-00429-GRA.     However, it is clear
that the order also pertains to Case No. 6:02-cr-00948-GRA.



                                                  2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3